      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA
__________________________________
                                                 Civil File No.: ________________
 Terry Nelson and Clark Anderson as Trustees
 of the Painters and Allied Trades District
 Council No. 82 Health Care Fund, and the
 District Council 82 Painting Industry Pension
 Fund, Terry Nelson and Mark Rislund as
 Trustees of the Painters and Allied Trades
 District Council 82 STAR Fund, Terry Nelson
 and Robert Swanson as Trustees of the
 Finishing Trades Institute of the Upper
 Midwest Trust Fund, Terry Nelson and Bill
 Sullivan as Trustees of the Painters and Allied
 Trades DC 82 Defined Contribution Pension
 Plan, Timothy Maitland as a fiduciary of the                         COMPLAINT
 International Painters and Allied Trades
 Industry Pension Fund, the Finishing Trades
 Institute, and the Painters and Allied Trades
 Labor Management Cooperation Initiative, the
 Painters and Allied Trades District Council No.
 82 Health Care Fund, District Council 82
 Painting Industry Pension Fund, the Painters
 and Allied Trades District Council 82 STAR
 Fund, the Finishing Trades Institute of the
 Upper Midwest Trust Fund, the Painters and
 Allied Trades DC 82 Defined Contribution
 Pension Plan, the International Painters and
 Allied Trades Industry Pension Fund, the
 Finishing Trades Institute, the Painters and
 Allied      Trades     Labor      Management
 Cooperation Initiative, and any successors,

              Plaintiffs,
vs.

Show Me Painting LLC and Terronya Fulford
Block individually,

            Defendants.
__________________________________

      Plaintiffs, for their Complaint against the Defendants, state and allege as follows:



                                            1
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 2 of 8



                     IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.        Plaintiffs are Trustees and Fiduciaries of the Painters and Allied Trades

District Council No. 82 Health Care Fund, the District Council 82 Painting Industry

Pension Fund, the Painters and Allied Trades District Council 82 STAR Fund, the

Finishing Trades Institute of the Upper Midwest Trust Fund, the Painters and Allied

Trades DC 82 Defined Contribution Pension Plan, the International Painters and Allied

Trades Industry Pension Fund, the Finishing Trades Institute, and the Painters and Allied

Trades Labor Management Cooperation Initiative (“Funds”).

      2.        The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

      3.        The Funds, with the exception of the Painters and Allied Trades District

Council 82 STAR Fund, are administered in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), as amended 29 U.S.C. §

1001, et seq.

      4.        Defendant Show Me Painting LLC (“Show Me Painting”) is a Minnesota

limited liability company with a registered address of 288 Hurley Street East, West St.

Paul, Minnesota 55118. Defendant Show Me Painting is an employer within the meaning

of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).




                                             2
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 3 of 8



       5.     Defendant Terronya Fulford Block (“Block”) is the owner of Show Me

Paitning and, as set forth herein, the guarantor of Show Me Painting’s obligations to the

Funds. Defendant Block is an employer within the meaning of Section (3)(5) of ERISA,

29 U.S.C. § 1002(5).

       6.     This is an action by the Funds’ Trustees and Fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502, 29 U.S.C. § 1132 and ERISA § 515, 29 U.S.C. § 1145. Subject matter

jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

       7.     The Funds are administered in Hennepin County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502, 29 U.S.C. § 1132.

                                        FACTS

       8.     The Funds re-allege and incorporate by reference paragraphs 1-7 herein.

       9.     On January 10, 2014, Show Me Painting became bound to the terms of a

collective bargaining agreement negotiated between the Minnesota Painting and

Wallcovering Employers Association and International Union of Painters and Allied

Trades District Council #82 (“CBA”).

       10.    Show Me Painting and Block are bound to the CBA through at least April

30, 2019.

       11.    The CBA provides that Show Me Painting and Block are bound to the Trust

Agreements for the Funds.




                                           3
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 4 of 8



       12.    The CBA Trust Agreements require Show Me Painting and Block to submit

contributions to the Funds on a monthly basis in an amount set forth in the CBA for each

hour worked by their employees covered by the CBA.

       13.    The CBA and Trust Agreements further require Show Me Painting and

Block to submit contributions to the Funds for 160 hours per month for any owner

operators.

       14.    The CBA and Trust Agreements require Show Me Painting and Block to

calculate the contributions due and owing in any given month to the Funds on a remittance

report form which must be submitted with their monthly payment to the Funds.

       15.    The CBA and Trust Agreements state that an employer shall be considered

delinquent for a particular month if the required remittance report and payment are not

postmarked on or before the 15th day of the in which they are due.

       16.    The CBA requires signatory employers to furnish a bond or approved

escrow account guaranteeing the employers’ the signatory employer's obligation to the

Funds. The CBA further provides that in the event such bonding requirements are not

met, the CBA shall become binding personally and individually upon Block for the full and

faithful performance of all terms of the CBA.

       17.    Show Me Painting and Block did not furnish a bond or approved escrow

account.

       18.    The CBA and Trust Agreements state that the Board of Trustees for the

Funds shall have the right at any reasonable time to have a representative check the

payroll, Social Security, withholding, unemployment, and Workers’ Compensation




                                            4
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 5 of 8



records, 1099s, and 941s and any other record necessary to determine whether an

employer is in compliance with the terms and provisions of the CBA.

       19.       Independent of the CBA, 29 U.S.C. § 1059 requires employers such as

Show Me Painting and Block to maintain and preserve contemporaneously accurate

documentation showing what employees performed what CBA-covered work on what

projects for what hours on what given date.

       20.       If Show Me Painting and Block fail to maintain satisfactory records from

which the type of work being performed by an individual may reasonably be determined,

P Show Me Painting and Block are liable for all of the hours worked by that individual for

whom they are unable to produce satisfactory records verifying the type of work being

performed by that individual.

       21.       Pursuant to the CBA Show Me Painting and Block agreed that they would

not subcontract any work covered by the CBA to any subcontractor that is not bound to

the CBA or bound to a CBA with a Union affiliated with the International Union of Painters

and Allied Trades. In this regard, the CBA provides that if the subcontracting provision of

the CBA is breached, Show Me Painting and Block are liable to the Funds for monetary

damages in an amount representing the difference between the wages and fringes

provided for in the CBA and those actually paid by the subcontractor.

       22.       The CBA and Trust Agreements state that if an employer becomes

delinquent, they shall be required to pay liquidated damages and interest on any unpaid

contributions.

       23.       CBA and Trust Agreements further state that delinquent employers are

required to pay all court costs, including reasonable attorney and audit fees.



                                              5
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 6 of 8



                                COUNT I
              BREACH OF CONTRACT/FAILURE TO PERMIT AN AUDIT

       24.    The Funds re-allege and incorporate by reference paragraphs 1-23 herein.

       25.    The Funds’ authorized agent requested that Show Me Painting produce a

complete set of payroll and employment records as specified in the CBA and Trust

Agreements for the period of December 1, 2017 through the present (“Audit Period”).

       26.    Show Me Painting and Block breached the terms of the CBA and Trust

Agreements by failing and refusing to produce all of the requested payroll and

employment records for the Audit Period.

       27.    Upon information and belief, Show Me Painting and Block employed

individuals during the Audit Period on whose behalf contributions are due and owing.

       28.    Unless Show Me Painting and Block are ordered to specifically perform the

obligation to produce all of the requested records and permit the audit and are enjoined

from further obstruction of such procedure, the Funds will have no means of verifying the

proper amounts due and owing to them, nor will the Funds have adequate means of

ascertaining the proper allocation of such contributions to their employees pursuant to

ERISA, the CBA, and the Trust Agreements.

       29.    In the absence of this court’s order as requested, the Funds are without

adequate remedy at law and will be subject to irreparable harm.

       30.    Show Me Painting and Block should be enjoined from further refusal and

failure to allow the Funds’ authorized agent access to all of their relevant records pursuant

to the CBA, Trust Agreements, and ERISA.

       31.    Show Me Painting and Block are liable to the Funds for the CBA-obligated

fringe benefit amounts for all hours worked by all the employees for whom they are unable

                                             6
      CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 7 of 8



to produce satisfactory records verifying the type of work performed by any such

individuals.

       32.     Pursuant to the CBA and Trust Agreements, Show Me Painting and Block

are liable to the Funds for all court costs, including reasonable attorney and audit fees

incurred in this matter.

       33.     Show Me Painting and Block are liable to the Funds for liquidated damages

on any unpaid contributions discovered to be due and owing pursuant to the CBA and

Trust Agreements.

       34.     Show Me Painting and Block are liable to the Funds for interest charges on

any unpaid contributions discovered to be due and owing for the Audit Period pursuant to

the CBA and Trust Agreements.

                                      COUNT III
                                   ERISA DAMAGES

       35.     The Funds re-allege and incorporate by reference paragraphs 1-34 herein.

       36.     The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

       37.     The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

38.            The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment, joint and several, of this Court against

Defendants Show Me Painting LLC and Terronya Fulford Block, individually as follows:

       1.      For an Order adjudging that the Defendants are required to forthwith

produce for inspection and audit for the period of December 1, 2017 through the present,

                                            7
        CASE 0:19-cv-00198-MJD-BRT Document 1 Filed 01/28/19 Page 8 of 8



any and all records reasonably deemed necessary to the performance of such audit by

the Plaintiffs’ authorized agent.

        2.     For an Order adjudging that the Defendants are enjoined from further failure

or refusal to produce all such records and to permit such inspection, and from further

obstruction of Plaintiffs' auditing procedures during the term of the CBA and Trust

Agreements.

        3.     For judgment against the Defendants for all unpaid fringe benefit

contributions discovered to be due and owing for the period of December 1, 2017 through

the present pursuant to the audit.

        4.     For an award of liquidated damages and interest charges or double interest

charges on all unpaid contributions.

        5.     For an award of costs, disbursements and attorneys’ fees according to law.

        6.     Such other and future relief as the Court deems just, equitable or proper.

Date: January 28, 2018                    MCGRANN SHEA CARNIVAL
                                          STRAUGHN & LAMB, CHARTERED


                                          By:    s/ Amy L. Court
                                                   Carl S. Wosmek (Atty. No. 300731)
                                                   Amy L. Court (Atty. No. 319004)
                                                   Christy E. Lawrie (Atty. No. 388832)
                                                 800 Nicollet Mall, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 338-2525
                                                 csw@mcgrannshea.com
                                                 alc@mcgrannshea.com
                                                 cel@mcgrannshea.com

                                                 Attorney for Plaintiffs


1112771.DOCX




                                             8
